--------------------------------------------------------------------------------

EXHIBIT 10V

 
FIRST AMENDMENT TO
LOAN AND SECURITY AGREEMENT


THIS FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”), dated as
of March 24, 2010 (the “Amendment Date”), is made by and between AUTOINFO, INC.,
a Delaware corporation (“Parent Company”) and its direct and indirect
Subsidiaries, namely, SUNTECK TRANSPORT CO., INC. (“Sunteck”), ELEETS LOGISTICS,
INC. (“ELEETS”), SUNTECK TRANSPORT CARRIERS, INC. (“STC”), SUNTECK GOVERNMENT
LOGISTICS, INC. (“SGL”), SUNTECK TRANSPORT GROUP, INC., a Florida corporation
(“STG”), RAILPORT SERVICES, INC., a Florida corporation (“RSI”) and AMERICAN
SHIPPERS DISPATCH, INC. (“ASD”), all of which are Florida corporations (Parent
Company, together with Sunteck, ELEETS, STC, SGL, RSI and ASD, herein called,
collectively, the “Borrowers” and, individually, a “Borrower”), and REGIONS BANK
(“Lender”), for the purpose of amending that certain Loan and Security
Agreement, dated as of February 17, 2009, made between Borrowers and Lender (as
amended hereby, the “Loan Agreement”), as an accommodation to Borrowers made at
their request in reliance by Lender on the terms and conditions herein
contained.


1.            Definitions, Etc.  Capitalized terms used in this Amendment, but
not expressly defined herein, shall have the same meanings as given to such
terms in the Loan Agreement.  Section references used in this Amendment shall
mean Sections references in the Loan Agreement.


2.            Statement of Facts.  As of the Amendment Date, a certain Event of
Default is known to have occurred and be continuing, namely, in respect of
Section 8.2(b) (Funded Debt to EBITDA Ratio) of the Loan Agreement as the Fiscal
Month ended December 31, 2009 (the foregoing herein called the “Known
Default”).  Borrowers have requested that Lender waive the Known Default and
make certain other accommodations to Borrowers, which Lender has agreed to do
subject to the terms and conditions set forth herein below.


3.            Waivers and Suspension.  Lender hereby waives the Known Default
but solely in regard to the specific time and matter described above and with
the understanding that the foregoing is not intended, and shall not be
construed, to imply that any waiver has been, or will be, granted as to any
other Event of Default, whether present or future, and whether in regard to said
Section 8.2(b)of the Loan Agreement or otherwise, except solely as expressly set
forth hereinabove.


4.            Amendments.  The Loan Agreement shall be amended as follows:


4.1           Applicable Margin.  The definition of “Applicable Margin,”
appearing in Section 1.2 of the Loan Agreement, shall be amended and restated to
read in its entirety as follows:


“Applicable Margin” means (i) as to any Revolving Loan made as a LIR Loan, one
and 50/100ths of one percent (1.50%) per annum and (ii) as to any Revolving Loan
made as a Base Rate Loan, one and 50/100ths of one percent (1.50%) per annum;
provided, however, that, notwithstanding the foregoing, effective beginning on
March 1, 2010 the “Applicable Margin” shall be determined from time to time on
each Determination Date (as defined below), by reference to the following
pricing table:

 
 

--------------------------------------------------------------------------------

 



 
Funded Debt to EBITDA Ratio
Applicable Margin LIR Loans
Base Rate Loan
Level I
Greater than 6.00 to 1.00
2.00%
1.00%
Level  II
Less than or equal to 6.00 to 1.00, but greater than 5.00 to 1.00
1.75%
.75%
Level  III
Less than or equal to 5.00 to 1.00
1.50%
.50%

 
The Applicable Margin shall be subject to reduction or increase, as applicable
and as set forth in the table above, on a monthly basis as of each Determination
Date (as defined below), according to the performance of the Borrowers as
measured by the Funded Debt to EBITDA Ratio as determined in the manner provided
in Section 8.2(b) and reported in accordance with Section 6.6(d).  Except as
otherwise provided in this paragraph, any increase or reduction in the
Applicable Margin provided for herein shall be effective on each Determination
Date.  Without limiting Lender’s rights to invoke the Default Rate, if (i) the
financial statements and the compliance certificate of the Borrowers setting
forth the Funded Debt to EBITDA Ratio are not received by Lender by the date
required pursuant to Section 6.6(d) or (ii) an Event of Default occurs and
Lender so elects, then, in each case, the Applicable Margin shall be at Level I
until such time as such financial statements and compliance certificate are
received and any Event of Default (whether resulting from a failure to timely
deliver such financial statements or compliance certificate or otherwise) is
waived in writing by Lender.  As used herein, “Determination Date” means the
first day of the first calendar month after the date on which Borrower provides
the monthly compliance certificate and financial statements under Section
6.6(d), for the Fiscal Month in question, beginning with the Fiscal Month ending
January 31, 2010.  For avoidance of doubt, the Applicable margin as of March 1,
2010 is at Level I above.


In the event that any financial statement or certificate required by Section
6.6(c) is shown to be inaccurate (regardless of whether this Agreement or the
Commitment is in effect when such inaccuracy is discovered), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (an “Applicable Period”) than the Applicable
Margin applied for such Applicable Period, then (i) Borrowers shall immediately
deliver to Lender a correct certificate for such Applicable Period, (ii) the
Applicable Margin for such Applicable Period shall be determined by reference to
such certificate, and (iii) Borrower shall promptly pay Lender, on demand, the
accrued additional interest owing as a result of such increased Applicable
Margin for such Applicable Period, which payment shall be promptly applied by
Lender in accordance with the terms hereof.

 
2

--------------------------------------------------------------------------------

 

4.2           The definition of “Flat Rate” appearing in Section 1.2 of the Loan
Agreement shall be amended and restated, in its entirety, to read as follows:


“Flat Rate” shall mean a simpler interest rate equal to three percent (3.0%) per
annum; provided, however, that, effective on March 1, 2010, and continuing at
all times thereafter, the Flat Rate shall be determined by Lender instead based
upon the Funded Debt to EBITDA Ratio; that is, if the Funded Debt to EBITDA
Ratio for the Fiscal Month then most recently ended as determined by Lender is
greater than 6.00 to 1.00, then, the Flat Rate shall be three and 50/100ths of
one percent (3.50%) per annum; if the Funded Debt to EBITDA Ratio for such
Fiscal Month is less than or equal to 6.00 to 1.00 but greater than 5.00 to
1.00, then, the Flat Rate shall be three and 25/100ths of one percent (3.25%)
per annum and if the Funded Bet to EBITDA Ratio is less than or equal to 3.00 to
1.00, then, the Flat Rate shall be three percent (3.0%) per annum.  For
avoidance of doubt, the Flat Rate as of March 1, 2010, is three and 50/100ths of
one percent (3.50%) per annum. The Flat Rate shall also be subject to review and
adjustment by Lender from time to time in the same manner and to the same extent
as provided in the definition of “Applicable Margin” for the periodic
determination thereof.


4.3           Funded Debt to EBITDA Ratio.  Section 8.2(b) of the Loan Agreement
shall be amended and restated in its entirety, to read as follows:


(b) Funded Debt to EBITDA Ratio.  The Funded Debt to EBITDA Ratio for each
Fiscal Month, beginning with the Fiscal Month ending January 31, 2009 shall be
not more than 5.00 to1; provided, however, that, notwithstanding the
forgoing,  beginning with the Fiscal Month ending January 31, 2010, and
continuing through the Fiscal Month ending December 31, 2010, the Funded Debt to
EBITDA ratio for each Fiscal Month shall be not more than 7.50 to 1, and
beginning with the Fiscal Month ending January 31, 2011 and continuing
thereafter, the Funded Debt to EBITDA Ratio shall be not more than 6.00 to 1.


5.            Conditions Precedent.  Completion of the following to Lender’s
satisfaction shall constitute express conditions precedent to the effectiveness
of the amendments set forth in Section 4 above:  (i) Lender and Borrowers shall
have executed and delivered this Amendment.


6.            Representations and Warranties.  In order to induce Lender to
enter into this Amendment, Borrowers hereby represent and warrant to Lender as
follows:


6.1           Legal Right.  Each Borrower has the full power, right and legal
authority to execute, deliver and perform its obligations under this Amendment;


6.2           Authorization.  Each Borrower has taken all necessary corporate
action necessary to authorize the execution and delivery of, and the performance
of its obligations under, this Amendment;


6.3           Enforceability.  This Amendment constitutes a legal, valid and
binding obligations of each Borrower, enforceable against each Borrower in
accordance with its terms, subject to the effect of any applicable bankruptcy,
insolvency, reorganization or moratorium or similar laws affecting the rights of
creditors generally;

 
3

--------------------------------------------------------------------------------

 

6.4           No Default.  Except for the Known Defaults, no Default or Event of
Default has occurred and is continuing or would result from the execution,
delivery and performance by each Borrower of this Amendment;


6.5           No Offset.  No right of offset, no defense and no counterclaim
exists in favor of either Borrower in regard to the payment and performance of
the Obligations;


6.6           Representations.  The representations and warranties contained in
the Loan Agreement and in each of the other Loan Documents to which each
Borrower is a party remain true and complete on and as of the date hereof as
though made on and as of the date hereof except for (i) changes which have
occurred and which were not prohibited by the terms of the Loan Agreement or
such other Loan Documents, (ii) to the extent that any such representation or
warranty related to an earlier date, and (iii) as are affected by transactions
specifically and expressly contemplated by the Loan Agreement.


7.             Reference to and Effect on the Documents.


7.1           Each reference in the Loan Agreement to “this Agreement”,
“hereunder”, “hereof”, “herein” or words of like import, and each reference to
the Loan Agreement in the other Loan Documents other than the Loan Agreement,
shall mean and be a reference to the Loan Agreement as amended hereby.


7.2           Except as specifically amended hereby, the Loan Agreement and all
other Loan Documents, and all other documents, agreements, instruments or
writings entered into in connection therewith, shall remain in full force and
effect, and are hereby ratified, confirmed and acknowledged by Borrowers.  The
amendments set forth herein are limited precisely as written and shall not be
deemed to (i) be a consent to any waiver or modification of any other term or
conditions of the Loan Agreement, any other Loan Document, or any document
delivered pursuant thereto, or (ii) prejudice any right or rights which Lender
may now or in the future have in connection with the Loan Agreement or any other
Loan Document, or (iii) constitute a novation of the Loan Agreement or any other
Loan Document.


8.             Governing Law.  This Amendment and the rights and obligations of
the parties hereunder shall be governed by, and construed and interpreted in
accordance with the substantive laws of the State of Georgia, without regard for
its conflict of laws principles.


9.             Headings.  Section headings in this Amendment are included herein
for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.


10.           Successors.  This Amendment shall be binding upon the permitted
successors and assigns of the parties hereto.


11.           Counterparts.  This Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and any party hereto may execute this Amendment by signing any such
counterpart.

 
4

--------------------------------------------------------------------------------

 

12.           Loan Document.  This Amendment constitutes a Loan Document under
the Loan Agreement.

 
5

--------------------------------------------------------------------------------

 

WITNESS the hands of Borrowers and Lender, as of the date first above written.




  “BORROWERS”                    
AUTOINFO, INC.
[SEAL]
                 
By:
/s/William I. Wunderlich
         
Name:
William I. Wunderlich
         
Title:
Chief Financial Officer
                 
SUNTECK TRANSPORT CO., INC.
[SEAL]                  
By:
/s/William I. Wunderlich
         
Name:
William I. Wunderlich
         
Title:
Chief Financial Officer
       
ELEETS LOGISTICS, INC.
[SEAL]
                 
By:
/s/William I. Wunderlich
         
Name:
William I. Wunderlich
         
Title:
Chief Financial Officer
                         
SUNTECK TRANSPORT CARRIERS, INC.
[SEAL]
                 
By:
/s/William I. Wunderlich
         
Name:
William I. Wunderlich
         
Title:
Chief Financial Officer
                       

 
 
6

--------------------------------------------------------------------------------

 
 

 
SUNTECK GOVERMENT LOGISTICS, INC.
[SEAL]
               
By:
/s/William I. Wunderlich
         
Name:
William I. Wunderlich
         
Title:
Chief Financial Officer
                 
SUNTECK TRANSPORT GROUP, INC.
[SEAL]
               
By:
/s/William I. Wunderlich
         
Name:
William I. Wunderlich
         
Title:
Chief Financial Officer
                 
RAILPORT SERVICES, INC.
[SEAL]
                 
By:
/s/William I. Wunderlich
         
Name:
William I. Wunderlich
         
Title:
Chief Financial Officer
             
AMERICAN SHIPPERS DISPATCH, INC.
[SEAL]
                 
By:
/s/William I. Wunderlich
         
Name:
William I. Wunderlich
         
Title:
Chief Financial Officer
       

 
 
7

--------------------------------------------------------------------------------

 
 

 
Accepted in Atlanta, Georgia
                   
“LENDER”
           
REGIONS BANK
                           
By:
/s/David L. Coody
         
Name:
David L. Coody
         
Title:
Senior Vice President

 
 
8

--------------------------------------------------------------------------------